

	

		III

		109th CONGRESS

		1st Session

		S. RES. 244

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Salazar (for

			 himself, Mr. Corzine,

			 Mr. Nelson of Florida,

			 Mr. Pryor, and Mr. Conrad) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Expressing support for the Pledge of

		  Allegiance.

	

	

		Whereas Congress in 1954 added the words under

			 God to the Pledge of Allegiance;

		Whereas the Pledge of Allegiance has for more than 50

			 years included references to the U.S. flag, the country, to our country having

			 been established as a union under God and to this country being

			 dedicated to securing liberty and justice for all;

		Whereas the Congress in 1954 believed it was acting

			 constitutionally when it revised the Pledge of Allegiance;

		Whereas this Senate of the 109th Congress believes that

			 the Pledge of Allegiance is not an unconstitutional expression of

			 patriotism;

		Whereas patriotic songs, engravings on U.S. legal tender,

			 engravings on Federal buildings also contain general references to

			 God; and

		Whereas the Congress expects that the U.S. Court of

			 Appeals for the Ninth Circuit will review on appeal the decision of the

			 District Court: Now, therefore, be it

		

	

		1.That the Senate strongly disapproves of the

			 U.S. District Court ruling in Newdow v. The Congress of the United States of

			 America, et al., holding the Pledge of Allegiance unconstitutional.

		2.That the Senate authorizes and instructs

			 the Senate Legal Counsel to continue to cooperate fully with the Attorney

			 General in this case in order to vigorously defend the constitutionality of the

			 Pledge of Allegiance.

		

